Exhibit 10.4

 

EXECUTION VERSION

 

FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated as of
September 23, 2011 (this “First Amendment”), between NEW MOUNTAIN FINANCE
HOLDINGS, L.L.C., a Delaware limited liability company (the “Borrower”), WELLS
FARGO SECURITIES, LLC, a Delaware limited liability company (the “Administrative
Agent”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as a lender (the “Lender”).

 

WHEREAS, the Borrower, the Administrative Agent, the Lender, the other lenders
party from time to time thereto and Wells Fargo Bank, National Association, as
collateral custodian, are party to the Amended and Restated Loan and Security
Agreement, dated as of May 19, 2011 (the “Loan and Security Agreement”),
providing, among other things, for the making and the administration of the
Advances by the lenders to the Borrower; and

 

WHEREAS, the Borrower, the Administrative Agent and the Lender desire to amend
the Loan and Security Agreement, in accordance with Section 12.1 of the Loan and
Security Agreement and subject to the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.1.        Defined Terms. Terms used but not defined herein have the
respective meanings given to such terms in the Loan and Security Agreement.

 

ARTICLE II

 

Amendments to Loan and Security Agreement

 

SECTION 2.1.        Amendments.

 

(a)          Section 1.1 of the Loan and Security Agreement shall be amended by
deleting “BDC” and replacing it with “Borrower” each time such term appears in
the definition of “Asset Coverage Ratio.”

 

(b)         Section 1.1 of the Loan and Security Agreement shall be amended by
adding “as of the end of the most recent fiscal quarter” at the end of clause
(iii)(A)(x) of the definition of “Distribution Conditions.”

 

(c)          Section 1.1 of the Loan and Security Agreement shall be amended by
deleting the defined term “Net Asset Value” and inserting the following in lieu
thereof:

 

--------------------------------------------------------------------------------


 

“Net Asset Value” means, with respect to the Borrower on any BDC Reporting Date,
the difference, determined on a consolidated basis, without duplication and in
accordance with GAAP, between (a) the fair market value of the total assets of
the Borrower and its consolidated Subsidiaries as required by, and in accordance
with, the 1940 Act and any orders of the Securities and Exchange Commission
issued to the Borrower, to be determined by the Board of Directors of the
Borrower and reviewed by its auditors and (b) all liabilities (including
contingent liabilities) of the Borrower and its consolidated Subsidiaries.”

 

(d)         Section 5.1(u) of the Loan and Security Agreement shall be deleted
and the following shall be inserted in lieu thereof:

 

“BDC Assets. The Borrower will submit to the Administrative Agent and each
Lender, on each BDC Reporting Date, a certification by a Responsible Officer of
the Borrower of the aggregate assets and commitments of the Borrower and its
consolidated Subsidiaries (determined in accordance with GAAP and Applicable
Law) as of the end of the previous fiscal quarter. A “Curable BDC Asset Coverage
Event” shall be deemed to occur if (i) the Asset Coverage Ratio of the Borrower
and its consolidated Subsidiaries on any BDC Reporting Date is less than 2:1,
and (ii) no Permanent BDC Asset Coverage Event is continuing. A Curable BDC
Asset Coverage Event shall be deemed to be continuing until the earlier of
(x) the occurrence of a Permanent BDC Asset Coverage Event, and (y) any BDC
Reporting Date on which the Asset Coverage Ratio of the Borrower and its
consolidated Subsidiaries on a BDC Reporting Date is equal to or greater than
2:1.

 

A “Permanent BDC Asset Coverage Event” shall be deemed to occur and be
continuing if the Asset Coverage Ratio of the Borrower and its consolidated
Subsidiaries (determined in accordance with GAAP and Applicable Law) on three
(3) consecutive BDC Reporting Dates is less than 2:1. Notwithstanding the
foregoing, if (1) a Permanent BDC Asset Coverage Event occurs, and (2) the Asset
Coverage Ratio of the Borrower and its consolidated Subsidiaries on two
(2) consecutive BDC Reporting Dates following such occurrence is equal to or
greater than 2.25:1, then (A) such Permanent BDC Asset Coverage Event shall be
deemed to be cured and no longer continuing for all purposes of this Agreement,
and (B) the corresponding Event of Default under Section 9.1(n) shall be deemed
to be waived by the Administrative Agent and the Required Lenders for all
purposes of this Agreement, in each case as of the second (2nd) of such BDC
Reporting Dates.”

 

ARTICLE III

 

Representations and Warranties

 

SECTION 3.1.        The Borrower hereby represents and warrants to the
Administrative Agent and the Lender that, as of the date first written above,
(i) no Default or Event of Default has occurred and is continuing and (ii) the
representations and warranties of the Borrower contained in the Loan and
Security Agreement are true and correct in all material respects on and as of
such day (other than any representation and warranty that is made as of a
specific date).

 

2

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Conditions Precedent

 

SECTION 4.1.        This First Amendment shall become effective as of the date
first written above upon the execution and delivery of this First Amendment by
the Borrower, the Administrative Agent and the Required Lenders.

 

ARTICLE V

 

Miscellaneous

 

SECTION 5.1.        Governing Law. THIS FIRST AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 5.2.        Severability Clause. In case any provision in this First
Amendment shall be invalid, illegal or unenforceable, the validity, legality,
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

SECTION 5.3.        Ratification. Except as expressly amended hereby, the Loan
and Security Agreement is in all respects ratified and confirmed and all the
terms, conditions and provisions thereof shall remain in full force and effect.
This First Amendment shall form a part of the Loan and Security Agreement for
all purposes.

 

SECTION 5.4.        Counterparts. The parties hereto may sign one or more copies
of this First Amendment in counterparts, all of which together shall constitute
one and the same agreement. Delivery of an executed signature page of this First
Amendment by facsimile or email transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

SECTION 5.5.        Headings. The headings of the Articles and Sections in this
First Amendment are for convenience of reference only and shall not be deemed to
alter or affect the meaning or interpretation of any provisions hereof.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.

 

 

 

NEW MOUNTAIN FINANCE HOLDINGS, L.L.C.,
as the Borrower

 

 

 

 

By:

/s/ Adam Weinstein

 

Name:

Adam Weinstein

 

Title:

Chief Financial Officer and Treasurer

 

[Signature Page to First Amendment to A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO SECURITIES, LLC,
as Administrative Agent

 

 

 

 

 

 

By:

/s/ Allan Schmitt

 

 

Name:

Allan Schmitt

 

 

Title:

Vice President

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

representing 100% of the aggregate Commitments of the Lenders in effect as of
the date hereof

 

 

 

 

 

 

 

By:

/s/ Jason Powers

 

 

Name:

Jason Powers

 

 

Title:

Director

 

[Signature Page to First Amendment to A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------